Pinney, J.
The right of way reserved by the defendant’s grantor, and afterwards conveyed by him to the plaintiff with the lands to which it was appurtenant, created a mere easement. The language of the deed reserving it is “ a reasonable right of way,” and the common grantor of both parties conveyed it subsequently with the lands to which it was appurtenant as “ the right of way across P. Quinlan’s land.” The plaintiff thus became the owner of the dominant estate for the benefit of which the easement existed, and the defendant’s was the servient estate, burdened with the easement in question.
It is argued that because the right granted is “ a reasonable right of way,” and it is necessary to as full and perfect enjoyment of .it as is desirable, that therefore the plaintiff, for his greater convenience and safety in its use, has a right to fence it in; but we do not think the language in question warrants any such conclusion. The lateral boundaries and width of the way are not specified. The word reasonable obviously has reference to the width and limits of the way to be enjoyed, but still it is a mere right of way, a mere easement, and no more, and, though a burden, *392is not an estate or interest in lands, and does noc confer on the plaintiff any exclusive or permanent right of occupancy, but merely a transitory use. The defendant, as the owner of the servient estate, is circumstanced in respect to this easement substantially as the owner of an estate along or over which a highway passes is at common law in respect to fencing the highway. lie may fence along the highway or not, as his convenience may dictate, but he is not bound to fence it, or to permit any one else to do so. If the plaintiff is allowed to fence in his right of way it will work, it is manifest, an exclusion of the defendant from the land over which it passes,- the full legal title to which still remains in him, which was not contemplated by the language used in the deed reserving the right of way or by the deed conveying it to the plaintiff, and would permit the plaintiff to exercise rights and avail himself of methods of use and enjoyment of the defendant’s estate of a more permanent character than a mere right of way over his lands, and not essentially pertaining to or resulting from a mere easement over them.
The owner of the soil of a way, whether public or private, may make any and all uses of it to which the land can be applied, and take all profits which can be derived from it consistently with the enjoyment of the easement. Washb. Easem. p. -264 et seq. All rights which are consistent with the reasonable exercise of the easement remain with the grantor, because they are not granted. In this case the lands were conveyed by the common grantor to the. defendant, and the mere easement was reserved and conveyed to the plaintiff. He is entitled only to a reasonable and usual enjoyment and use of the easement. Bakeman v. Talbot, 31 N. Y. 366, 371; Baker v. Frick, 45 Md. 337. In Brill v. Brill, 108 N. Y. 511, 517, similar views are expressed, and it is there laid down that “ the owner of the soil has all the rights and benefits of ownership con*393sistent with such easement. Among others must be the right to have his lands fenced or unfenced at his pleasure. In the absence of fences, his horses and cattle must not obstruct the way, and the owner of the way is bound to the exercise of due and reasonable care by his own methods to prevent his cattle or other animals from trespassing. An inclosed road might be a convenience, but its creation is not imposed upon the owner of the soil by the terms of the reservation; it is not an actual or direct necessity to the full enjoyment of the privilege reserved, and it cannot be implied as incident thereto.”
See note to this case in 16 L: E. A. 612. — Bep.
Testimony was given to show that the defendant consented to the erection of the fence, but this was no more than a parol license, which was revocable, and was in fact revoked by the acts and conduct of the defendant.
The judgment of the circuit court is correct.and must be. affirmed.
By the Court.— The judgment of the circuit court is affirmed.